DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 should be amended with a period at its end to conclude as a complete sentence. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stribling; Robert et al. (US 20070108158).
Regarding claim 1, Stribling discloses an apparatus (¶ [0025], Figs. 1a-1e, 2a, and 2b, liquid pouch 100; ¶ [0029], Figs. 3a, 3b, 4a, 4b, 5a, and 5b, alternative medical embodiment 300), comprising: 
a sealed and squeezable container (¶ [0025], liquid pouch 100; ¶ [0029], liquid container 304 is a polyethylene pouch, blow molded);
that is sized no larger than a single meal (¶ [0025], pouch 100 comprises a juice drink pouch commonly found in the beverage industry); 
the squeezable container having a dispensing port (¶ [0029], Fig. 3a, fitting 306, e.g. friction fit nozzle);
comprising a direct feeding tube connector (¶ [0029], Fig. 3a, flexible tube 308). 
Stribling teaches the invention substantially as claimed by Applicant but is silent whether the container is filled with pre-filled squeezable food. However, it would have been obvious to pre-fill the container with squeezable food, since Stribling calls for a juice drink pouch commonly found in the beverage industry (¶ [0005], [0025]). Stribling also calls for a fluid delivery system that dispenses medical hydrating liquids such as saline (¶ [0029]). Filling the container with juice or hydrating liquid would have been an obvious feature, since a drink or medical liquid pouch is intended to contain juice or saline. 

As a further alternative, valve 312 can be omitted from Fig. 3b, and a feeding tube can be connected directly to either fitting 306 or connector 310. Claim 1 calls for a “direct feeding tube connector” and not necessarily a feeding tube. 

Regarding claims 2, 3 and 5-7, Stribling discloses:
the squeezable container is sized no larger than about one half of a single meal (¶ [0025], pouch 100 comprises a juice drink pouch commonly found in the beverage industry);
the squeezable container lacks a hanging interface (Figs.  1a-1e, 2a, and 2b, liquid pouch 100 lacks a hanging interface);
the direct feeding tube connector includes a friction-fit interface to compatibly engage with a feeding tube (¶ [0029], Fig. 3a, fitting 306, e.g. friction fit nozzle engages flexible tube 308);
a flow limiter to limit a flow rate of the squeezable food from the squeezable container through the direct feeding tube connector (¶ [0025], Figs. 1a-1e, 2a, and 2b, integrated flexible valve tube 102);  

Regarding the flow limiter and one-way valve, these claims depend on parent claim 1 in parallel. Valve tube 102 is interpreted as analogous to both of these limitations in the alternative. Applicant's specification discloses that a one-way value may also serve in part as the aforementioned flow limiter (¶ [0020]). Likewise, valve tube 102 of Stribling will both limit and direct the flow of materials. 

Regarding claim 4, Stribling does not explicitly disclose that the squeezable container comprises a one-time-use squeezable container. The phrase “one-time-use” is functional language, since it does not describe any structure or composition of the invention. A user is entirely free to use the container in this manner, by discarding it after consuming its contents. Juice drink pouches known in the art are routinely used as disposable packaging, and discarded or recycled after use. 

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stribling; Robert et al. (US 20070108158) in view of Butler; David R. et al. (US 20100294760).
Regarding claims 8 and 9, Stribling teaches the invention substantially as claimed by Applicant with the exception of graphic content. Butler discloses an improved array of packages for beverages (¶ [0001], [0031], [0032], package 10), comprising:

further comprising graphic content disposed on an exterior surface of the squeezable container (¶ [0059], array of packages 54 can also have printing on the package, price, indicia on the product or package or usage instructions); 
wherein the graphic content includes an illustration of at least one food item that comprises the squeezable food (¶ [0049], Fig. 4, the bottom portion 16 of the display face 12 of the package 90 has a first vegetable 78 and a second vegetable 80); and
a textual description of the at least one food item (¶ [0024] "Product information" refers to information and can include letters, text, words or symbols; ¶ [0054], equity building advertising 36 and/or product information 38). 
Butler increases consumer awareness to advertise a product (¶ [0002]), and sustains product sales with unique identifiers on product packaging (¶ [0004], [0005]). One would be motivated to modify Stribling with the vegetable graphics and product information of Butler to advertise the products stored in the container of Stribling. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stribling with the graphic content of Butler in order to increase and/or maintain sales of a product. 

Regarding claim 18, Stribling discloses a method (¶ [0027], attachment method 110; ¶ [0029], fluid delivery system provides a method to dispense medical hydrating liquids; ¶ [0031], manufacturing techniques), comprising: 

the container being at least substantially comprised of readily-deformable material (¶ [0025], liquid pouch 100; ¶ [0029], liquid container 304 is a polyethylene pouch, blow molded); and 
having a dispensing port comprising a direct connection compatible with an enteral feeding tube administration port (¶ [0029], Fig. 3a, fitting 306 connects to flexible tube 308); 
hermetically sealing the container (¶ [0025], pouch is typically manufactured by heat sealing two flexible material sections 104 and 106 (e.g. foil) together to form a sealed pouch).
Stribling teaches the invention substantially as claimed by Applicant but is silent whether the container is filled with a meal-appropriate bolus of squeezable food. This feature is interpreted as obvious over the juice drink / medical liquid pouch of Stribling as discussed for claim 1. Alternatively, Butler packages orange or vegetable juice (¶ [0067], [0068], packages 54, 76), which can be placed in the container of Stribling.  
Stribling teaches the invention substantially as claimed by Applicant but is silent whether the container can be distributed through commerce. Butler discloses a package that provides a means for storing, shipping, protecting, containing and/or displaying a product (¶ [0031]). Butler demonstrates that outer packaging is known in the art to protect and distribute a squeezable food product. 

Regarding claim 19, Stribling discloses the dispensing port includes a flow limiter and a one-way valve (¶ [0025], Figs. 1a-1e, 2a, and 2b, integrated flexible valve tube 102).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stribling; Robert et al. (US 20070108158) in view of Kane; James P. et al. (US 20070278114). 
Regarding claim 10, Stribling teaches the invention substantially as claimed by Applicant with the exception of two compartments. Kane discloses a flexible multiple-compartment pouch (¶ [0002], [0006], [0023], [0028], container 10), comprising:
a sealed and squeezable container (¶ [0028], container 10 comprises two superimposed sheets 12 and 14 of polymeric film); 
of pre-filled squeezable food (¶ [0030], container confines a second beverage, flavoring concentrate; manually squeezing the flexible beverage pouch ruptures the frangible seal);  
the squeezable container having a dispensing port (¶ [0028], fitment 26);  
wherein the squeezable container includes at least two initially-separated compartments of pre-filled squeezable food or formula with a consumable liquid (¶ [0023], beverage pouch include not only drinks such as juice, milk, tea and the like; ¶ [0030], flexible two-compartment container illustrated confines a second beverage, flavoring concentrate, other ingredient such as a fizzing agent and/or colorant; ¶ [0048], frangible seal can be produced by heat-sealing). 
. 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn, William E. (US 20050139565) in view of Fournie; Glenn (US 20100331787).
Regarding claim 11, Cohn discloses a prepackaged, one-time-use, meal-appropriate, food dispenser (¶ [0005], baby nipple assembly for use with flexible drink pouches; ¶ [0008], way to package, store, transport and utilize beverages in single-serving quantities; ¶ [0039], flexible drink pouch 10), comprising: 
a sealed package comprised, at least in substantial part, of flexible material (¶ [0044], drink pouch 10 is preferably squeezed slightly by the user; ¶ [0063], Mylar juice bags, plastic juice bags);
a bolus of squeezable food that is prepackaged within the sealed package (¶ [0046], juice or other beverage contained within flexible drink pouch 10; ¶ [0058] apparatus dispenses from a disposable container); 
a dispensing port comprising a tube connector that extends outwardly of the sealed package (¶ [0040], [0044], mount subassembly 100 is first attached to the 
such that when the sealed package is squeezed, the bolus of squeezable food will exit the sealed package and enter a tube via the dispensing port (¶ [0047], flexible side walls of drink pouch 10 permit the child to also squeeze flexible drink pouch 10 so as to force fluid into nipple 250).
Cohn teaches the invention substantially as claimed by Applicant but does not explicitly disclose the assembly as an enteral food dispenser, and lacks a direct feeding tube connector. Cohn is also silent regarding the dimensions of the connector. Fournie discloses a female adaptor for a feeding line (¶ [0001], [0003], [0017], feeding set 10), comprising: 
a bolus of squeezable food inside a package (¶ [0017], syringe 12 for delivering the liquid enteral product); 
a dispensing port comprising a direct feeding tube connector that extends outwardly of the package (¶ [0017], female adaptor 16); 
 by no more than about ten centimeters (¶ [0017], lengths L1 of most, types of standard semi-rigid luer tips 20 are less than or equal to 0.50 in [12.70 mm]);
such that when the sealed package is squeezed, the bolus of squeezable food will exit the package and enter a feeding tube via the dispensing port (¶ [0019], oral tip connector 38 is secured to the tubular body 24; ¶ [0027], adaptor 10 may be used when delivering medicinal liquid into the feeding tubing 18). 
Fournie delivers feeding liquid directly to a patient's gastrointestinal system (¶ [0002]). One would be motivated to modify Cohn with the direct feeding tube connector 

Regarding claim 12, Cohn teaches the invention substantially as claimed by Applicant but is silent whether the connector (subassembly 100) is compatible with an enteral feeding tube administration port. Fournie discloses a direct feeding tube connector comprising a connector compatible with an enteral feeding tube administration port (¶ [0019], oral tip connector 38; ¶ [0027], feeding tubing 18). 
Fournie allows a user to deliver nutritional liquid to a patient through another route. Regarding rationale and motivation to modify Cohn in view of Fournie, see discussion of claim 11 above. 

Regarding claims 13-15, Cohn discloses a dispenser wherein:
the sealed package lacks a hanging interface (Figs. 1, 9-13, 15 and 16, flexible drink pouch 10 lacks a hanging interface);
the dispensing port includes a flow limiter to limit a flow rate of the squeezable food from the sealed package (¶ [0050], Figs. 16A-23, Heimlich-type valve 300); 

Regarding the flow limiter and one-way valve, these claims depend on parent claim 11 in parallel. Valve 300 is interpreted as analogous to both of these limitations in the alternative, similarly to the valve disclosed in Applicant's specification (¶ [0020]). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn and Fournie, further in view of Butler; David R. et al. (US 20100294760).
Regarding claims 16 and 17, Cohn and Fournie teach the invention substantially as claimed by Applicant with the exception of graphic content. Butler discloses packages for beverages (¶ [0001], [0031], [0032], package 10), comprising:
a sealed container of pre-filled squeezable food (¶ [0032], package 10 may include products such as beverages; ¶ [0068], array of packages 54, 76 include orange juice); 
further comprising graphic content disposed on an exterior surface of the squeezable container (¶ [0059], array of packages 54 can also have printing on the package, price, indicia on the product or package or usage instructions); 
wherein the graphic content includes an illustration of at least one food item that comprises the squeezable food (¶ [0049], Fig. 4, the bottom portion 16 of the display face 12 of the package 90 has a first vegetable 78 and a second vegetable 80); and

Butler increases consumer awareness to advertise a product (¶ [0002]), and sustains product sales with unique identifiers on product packaging (¶ [0004], [0005]). Regarding rationale and motivation to modify Cohn and Fournie in view of Butler, see discussion of claims 8 and 9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wheeler; Jeffrey Lee et al.	US 20140050817 A1
Ingram; Aaron N. et al.	US 20140039462 A1
Jackson; Francis J.	US 20080319391 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781